USCA11 Case: 20-14540    Date Filed: 06/08/2022   Page: 1 of 50




                                                   [PUBLISH]
                          In the
      United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14540
                 ____________________

GEORGIA ASSOCIATION OF LATINO
ELECTED OFFICIALS, INC.,
as an organization,
GEORGIA COALITION FOR THE
PEOPLE'S AGENDA, INC.,
as an organization,
ASIAN AMERICANS ADVANCING
JUSTICE - ATLANTA, INC.,
as an organization,
NEW GEORGIA PROJECT,
as an organization,
COMMON CAUSE,
as an organization,
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 2 of 50




2                       Opinion of the Court                 20-14540

ALBERT MENDEZ,
LIMARY RUIZ TORRES,
                                                 Plaintiffs-Appellants,
versus
GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS,
JOHN MANGANO,
STEPHEN DAY,
BEN SATTERFIELD,
BEAUTY BALDWIN,
ALICE O'LENICK,
BRAD RAFFENSPERGER,
in his official capacity as the Secretary of State of Georgia,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-01587-WMR
                    ____________________
USCA11 Case: 20-14540          Date Filed: 06/08/2022      Page: 3 of 50




20-14540                 Opinion of the Court                           3

Before WILLIAM PRYOR, Chief Judge, LAGOA, Circuit Judge, and
SCHLESINGER,* District Judge.
LAGOA, Circuit Judge:
        Plaintiffs—five organizations and two individual voters
from Gwinnett County, Georgia—allege that absentee ballot appli-
cations and voting-related information should have been, but were
not, provided in both English and Spanish to voters in Gwinnett
County during the 2020 election cycle. This appeal asks us to de-
termine whether Defendants—the Gwinnett County Board of Reg-
istrations and Elections, the Board’s individual members, and
Georgia Secretary of State Brad Raffensperger—violated § 203 and
§ 4(e) of the Voting Rights Act of 1965.
       Section 203 of the Voting Rights Act, 52 U.S.C. § 10503, re-
quires certain States and their political subdivisions to provide vot-
ing materials in languages in addition to English. Gwinnett County
is subject to the requirements of § 203, and Plaintiffs seek relief un-
der that section for all limited-English proficient, Spanish-speaking
voters in Gwinnett County. Section 4(e), 52 U.S.C. § 10303(e), pro-
hibits States from denying individuals who were educated in
“American-flag schools” in a language other than English the right
to vote because of an inability to understand English. Plaintiffs
seek relief under § 4(e) for all limited-English proficient, Spanish-


*Honorable Harvey Schlesinger, United States Senior District Judge for the
Middle District of Florida, sitting by designation.
USCA11 Case: 20-14540           Date Filed: 06/08/2022   Page: 4 of 50




4                       Opinion of the Court                  20-14540

speaking voters in Gwinnett County who were educated in Puerto
Rico.
        The district court dismissed Plaintiffs’ claims for lack of ju-
risdiction and for failure to state a claim, and this appeal ensued.
After careful review and with the benefit of oral argument, we va-
cate the district court’s dismissal for lack of jurisdiction, and we af-
firm its dismissal for failure to state a claim upon which relief can
be granted.
                       I.       BACKGROUND
                            A. Factual Allegations
       The individual Plaintiffs are United States citizens registered
to vote in Gwinnett County. Plaintiff Albert Mendez is a profes-
sional bass fisherman. He was born in New York City and raised
in Puerto Rico, where he attended Spanish-language schools.
Plaintiff Limary Ruiz Torres is a part-time accountant. She was
born and raised in Puerto Rico, where she attended Spanish-lan-
guage schools. Neither Mendez nor Ruiz Torres can read English.
       The organizational Plaintiffs are the Georgia Association of
Latino Elected Officials, Inc. (“GALEO”), the Georgia Coalition for
the People’s Agenda, Inc., Asian Americans Advancing Justice–At-
lanta, Inc., the New Georgia Project, Inc., and Common Cause.
These organizations are engaged in “get-out-the-vote” activities
and other voter registration efforts in Gwinnett County. The indi-
vidual and organizational Plaintiffs (collectively, “Plaintiffs”) allege
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 5 of 50




20-14540               Opinion of the Court                        5

that Defendants violated § 203, 52 U.S.C. § 10503, and § 4(e), 52
U.S.C. § 10303(e), of the Voting Rights Act during the 2020 elec-
tion.
        Defendants are the Gwinnett County Board of Registrations
and Elections and its individual members (collectively, the “Gwin-
nett County Board of Elections”), and Georgia Secretary of State
Brad Raffensperger (“Secretary Raffensperger” or the “Secretary”).
The Gwinnett County Board of Elections administers elections in
Gwinnett County, Georgia; its individual members are essentially
election superintendents and responsible for conducting such elec-
tions. Secretary Raffensperger is Georgia’s chief election official.
In this capacity, Secretary Raffensperger is charged with overseeing
and administering elections in Georgia. See O.C.G.A. § 21-2-50.
       The Voting Rights Act of 1965, Pub. L. No. 89-110, 79 Stat.
437, prohibits various kinds of discrimination in voting. Section
4(e), which was enacted in 1965 as part of the original Voting Rights
Act, provides, in relevant part:
      No person who demonstrates that he has successfully
      completed the sixth primary grade in a public school
      in, or a private school accredited by, . . . the Common-
      wealth of Puerto Rico in which the predominant
      classroom language was other than English, shall be
      denied the right to vote in any Federal, State, or local
      election because of his inability to read, write, under-
      stand, or interpret any matter in the English lan-
      guage . . . .
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 6 of 50




6                      Opinion of the Court                 20-14540

52 U.S.C. § 10303(e)(2). Plaintiffs allege that Gwinnett County has
a substantial population of Spanish-speaking voters who were edu-
cated in Puerto Rico and who are entitled to the protections of
§ 4(e).
       In 1975, Congress amended the Voting Rights Act to include
§ 203. Act of Aug. 6, 1975, Pub. L. No. 94-73, § 301, 89 Stat. 400,
402–03 (codified as amended at 52 U.S.C. § 10503). Section 203(b)
provides that “no covered State or political subdivision shall pro-
vide voting materials only in the English language.” 52 U.S.C.
§ 10503(b)(1). A State or political subdivision is a “covered State or
political subdivision” if the Director of the Census determines that
certain language minority population thresholds are met and that
“the illiteracy rate of the citizens in the language minority as a
group is higher than the national illiteracy rate.”                Id.
§ 10503(b)(2)(A). Finally, § 203(c) provides:
       Whenever any State or political subdivision subject to
       the prohibition of subsection (b) of this section pro-
       vides any registration or voting notices, forms, in-
       structions, assistance, or other materials or infor-
       mation relating to the electoral process, including bal-
       lots, it shall provide them in the language of the ap-
       plicable minority group as well as in the English lan-
       guage.
Id. § 10503(c).
      It is undisputed that Gwinnett County is a covered political
subdivision pursuant to Section 203(b), and that whenever
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 7 of 50




20-14540               Opinion of the Court                         7

Gwinnett County provides the materials or information described
in § 203, they must be in both English and Spanish. It is also undis-
puted that the State of Georgia is not a “covered State” under
§ 203(b). See Voting Rights Act Amendments of 2006, Determina-
tions Under Section 203, 81 Fed. Reg. 87,532 (Dec. 5, 2016).
        In response to the public health crisis surrounding the spread
of COVID-19 in early 2020, Secretary Raffensperger postponed
Georgia’s 2020 presidential primary election from March to May
2020. After Georgia Governor Brian Kemp issued a statewide shel-
ter-in-place order in April 2020, Secretary Raffensperger postponed
the 2020 primary election again to June 9, 2020, in order to allow
his office and the counties time to “shore up contingency plans, find
and train additional poll workers, and make other preparations.”
With the election moved to June 9 and uncertainty regarding the
spread of COVID-19, Secretary Raffensperger issued a press release
encouraging Georgia voters to cast absentee ballots instead of vot-
ing in person on election day:
      Considering the health risks posed by COVID-19,
      Georgians should seriously consider submitting an
      absentee ballot by mail . . . . [T]he extra precautions
      necessary to preserve voter and poll worker health
      during the pandemic will result in long wait times and
      an increased health risk that could be avoided
      through absentee ballots . . . .
      Under normal circumstances, absentee ballot applications
are handled by county elections officials. Due to concerns about
USCA11 Case: 20-14540           Date Filed: 06/08/2022        Page: 8 of 50




8                         Opinion of the Court                     20-14540

the effect of COVID-19, Secretary Raffensperger sought to facili-
tate the use of absentee ballots by using CARES Act 1 funds to mail
two rounds of absentee ballot applications to active Georgia vot-
ers—the first round of approximately 6.9 million applications was
mailed during the last week of March and a second round of ap-
proximately 323,000 applications was mailed on or about April 21.
These applications were provided only in English.
        Plaintiffs’ allegations against Secretary Raffensperger are not
limited to the two mailings of English-only absentee ballot applica-
tions. Plaintiffs also allege that “[a]ll election materials provided by
the Georgia Secretary of State to Gwinnett County voters are Eng-
lish-only.” Secretary Raffensperger “issues press releases that pro-
vide critical and substantive election-related information,” and his
official website “contains other critical information for Gwinnett
County voters,” which are provided only in English. While pre-
cinct cards, which “contain critical information” like a voter’s poll-
ing place, voting districts, and change of address processes, are
mailed to each voter upon registration by the relevant county
board of registration and elections, they are also available—but
only in English—on the Secretary’s website. Further, Secretary
Raffensperger is “responsible for providing election-related


1 Inresponse to the COVID-19 pandemic, Congress passed legislation provid-
ing emergency relief to workers, small businesses, and states. See Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136,
134 Stat. 281 (2020).
USCA11 Case: 20-14540           Date Filed: 06/08/2022       Page: 9 of 50




20-14540                  Opinion of the Court                             9

training for nursing homes,” as well as “supplying election-related
instructions—including those related to absentee voting—and sup-
plies at nursing homes.” All of the instructions and supplies pro-
vided to nursing homes by the Secretary are only in English.
      Unable to read English, Mendez and Ruiz Torres allege that
they mistook the Secretary’s absentee ballot applications for “junk
mail” and could not complete them.2 They also allege that they
cannot “read the English-only voter precinct card accessible via the
Georgia My Voter Page, the English-only election notices and in-
formation posted on the Georgia Secretary of State’s website, and
other English-only election materials furnished to [them] by De-
fendants.”
        Plaintiffs’ allegations relating to the Gwinnett County Board
of Elections fall into two categories: (1) failure to translate into
Spanish the Secretary’s English-only materials and information,
and (2) deficiencies in the English-to-Spanish translation function
of the Board’s own website. Regarding the first category, Plaintiffs
allege that the Gwinnett County Board of Elections does not trans-
late into Spanish any of the voting materials and voting-related in-
formation provided by the Secretary to voters in Gwinnett County,
including the absentee ballot applications the Secretary mailed in
March and April 2020, the absentee ballot application forms


2 Afterthe complaint was amended to add the individual Plaintiffs, the Gwin-
nett County Board of Elections mailed them bilingual absentee ballot applica-
tions, which they were able to complete.
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 10 of 50




10                      Opinion of the Court                 20-14540

available on the Secretary’s website, the press releases issued by the
Secretary, and other “critical information” posted on the Secre-
tary’s website. Plaintiffs also allege that the Gwinnett Board of
Elections does not post in Spanish on its own website the election
information posted by the Secretary on his website.
       Regarding the second category, Plaintiffs allege that, while
the Gwinnett County Board of Elections placed a bilingual absen-
tee ballot application on its own website after this case was filed on
April 13, 2020, “[t]o access that application, voters have to navi-
gate” what Plaintiffs allege is “the [Board’s] English-only website.”
Plaintiffs, however, concede that the website is not, in fact, English-
only, as they allege that a Spanish-language computer-translated
version of the website is accessible by clicking a box marked “Eng-
lish >” at the bottom right-hand corner of the webpage. Plaintiffs
allege that the website also provides a computer-generated Span-
ish-language absentee ballot application if users click a button la-
beled “In English.” But, Plaintiffs allege, that for limited-English
proficiency, Spanish-speaking voters, it “would be difficult, if not
impossible, . . . to navigate” the website, and that the English-to-
Spanish translations themselves are “riddled with errors that could
prevent Spanish-speaking voters from navigating the mail voting
process.”
       Plaintiffs’ two counts seek relief against both the Secretary
and the Gwinnett Board of Elections. Count I asserts that the Sec-
retary and the Gwinnett Board of Elections violated § 203 because
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 11 of 50




20-14540                Opinion of the Court                         11

the Secretary mailed two rounds of English-only absentee ballot
applications to Gwinnett County’s voters, and “neither of the De-
fendants mailed a bilingual or Spanish translated version of the ab-
sentee ballot application” to any limited-English proficient, Span-
ish-speaking voter in Gwinnett County. Count I also asserts that
Defendants violate § 203 “on an ongoing basis by disseminating
English-only press releases and all other election-related infor-
mation published on the Secretary of State’s website, English-only
voter precinct cards accessible to individuals logging on to the
Georgia My Voter Page, and English-only election-related notices,
instructions, and supplies to nursing homes, among other items.”
The asserted effect of the alleged ongoing violations of § 203 is to
“deny equal access to voting by mail” to Gwinnett County’s lim-
ited-English proficient, Spanish-speaking voters in the 2020 pri-
mary election and future elections. Count II asserts violations of
§ 4(e) based on the same conduct, although this claim is limited to
Gwinnett County voters who attended school in Puerto Rico and
are protected by § 4(e).
       In addition to attorneys’ fees and costs, Plaintiffs seek declar-
atory and injunctive relief. First, Plaintiffs seek declarations that
Defendants are violating §§ 203 and 4(e) on an ongoing basis be-
cause they are providing “absentee ballot applications, press re-
leases and all other election-related information published on the
Secretary of State’s website, voter precinct cards accessible to indi-
viduals logging on to the Georgia My Voter Page, and election-re-
lated notices, instructions, and supplies to nursing homes” only in
USCA11 Case: 20-14540       Date Filed: 06/08/2022    Page: 12 of 50




12                     Opinion of the Court                20-14540

English to Gwinnett County voters (or those Gwinnett County
voters protected by § 4(e)). Second, Plaintiffs seek an injunction
ordering Defendants to stop “all continuing violations” of §§ 203
and 4(e), to mail bilingual absentee ballot applications to certain
Gwinnett County voters, and to provide “bilingual versions of
press releases and all other election-related information published
on the Secretary of State’s website, bilingual voter precinct cards
accessible to Gwinnett County voters logging on to the Georgia
My Voter Page, and bilingual election-related notices, instructions,
and supplies to nursing homes in Gwinnett County.”
                      B. Procedural Background
       In response to Secretary Raffensperger’s mailing of the ini-
tial English-only absentee ballot applications, the organizational
Plaintiffs sued under §§ 203 and 4(e) of the Voting Rights Act.
They subsequently filed an amended complaint adding the individ-
ual Plaintiffs.
       With the 2020 presidential primary election approaching,
Plaintiffs filed an emergency motion seeking preliminary injunctive
relief on April 20, 2020. The motion requested that the district
court “[e]njoin all continuing violations” of the Voting Rights Act
and require the mailing of “accurately translated bilingual absentee
ballot application[s] to Gwinnett County voters who were sent
English-only applications or, alternatively, to all Gwinnett County
voters who self-identified as ‘Hispanic/Latino’ when they regis-
tered to vote and all voters residing in all Gwinett County precincts
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 13 of 50




20-14540               Opinion of the Court                        13

for which at least five percent of voters identified as Hispanic on
their voter registration cards.” Defendants responded that Secre-
tary Raffensperger is not subject to § 203 of the Voting Rights Act
and that the Gwinnett Board of Elections had no duty to translate
the materials sent by the Secretary’s office. Secretary Raffensper-
ger further argued that § 4(e) did not require him to provide bilin-
gual absentee ballot applications to Gwinnet County voters. The
district court denied the motion, concluding that Plaintiffs were
not likely to succeed on the merits of their claims.
        Plaintiffs then filed a second amended complaint that ex-
panded the list of challenged English-only practices and included
new factual allegations, such as Secretary Raffensperger’s sending
of additional English-only absentee ballot applications and alleging
that his office “may consider providing similar services for the pri-
mary runoff and November General Election.” In response, De-
fendants filed motions to dismiss under Federal Rules of Civil Pro-
cedure 12(b)(1) for lack of standing and Rule 12(b)(6) for failure to
state a claim upon which relief could be granted.
        After the district court held a hearing on the motions to dis-
miss but before it had ruled on them, Plaintiffs sought leave to file
a supplemental complaint to address two new developments.
First, Plaintiffs alleged that Secretary Raffensperger had “launched
an English-only online absentee ballot application portal—which
Gwinnett County election officials [were] encouraging voters to
use through a link on the county’s website.” Second, Plaintiffs
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 14 of 50




14                     Opinion of the Court                 20-14540

alleged that the Gwinnett County Board of Commissioners had
voted to reject requests to mail absentee ballot applications to all
of the county’s active registered voters for the November 2020 gen-
eral election and, instead, “encourage[d] Gwinnett County voters
to use the Georgia Secretary of State’s new English-only online ab-
sentee ballot application portal.”
         On October 5, 2020, the district court granted Defendants’
motions to dismiss. In its order, the district court found that Plain-
tiffs lacked standing to pursue their claims because they did not suf-
fer an injury in fact. The district court also determined that, even
if they had suffered an injury, that injury was neither traceable to,
nor redressable by, Defendants. Additionally, the district court
found that Plaintiffs’ claims were moot because Secretary Raffen-
sperger was “not likely to take the same challenged action again,
such that it would subject Plaintiffs to the same alleged harm in the
future.”
       In the alternative, the district court concluded that, even if
Plaintiffs had standing, they failed to state a claim under Rule
12(b)(6). In support of its conclusion, the district court explained
that: (1) the State of Georgia is not subject to § 203 of the Voting
Rights Act; (2) consequently, the Gwinnett Board of Elections had
no duty to provide bilingual translations of the voting materials
sent out by Secretary Raffensperger’s office; and (3) the Secretary’s
actions did not violate § 4(e) of the Voting Rights Act by condition-
ing the right to vote on the ability to read or understand English.
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 15 of 50




20-14540                Opinion of the Court                        15

        Although the district court did not rule on the pending mo-
tion to supplement before issuing its order on the motions to dis-
miss, it discussed the substance of the new allegations in its order
of dismissal. And the district court found that “[n]othing in Plain-
tiffs’ Motion to File a Supplemental Complaint alter[ed] [its] con-
clusion.” The district court explained that § 203 applied based on
the covered entity providing materials, “not the possibility that vot-
ers within a covered jurisdiction may see or come across materials
coming from outside it.”
        Plaintiffs timely appealed. Months later, after the parties
filed their initial briefs to this Court, Governor Kemp signed Senate
Bill 202 (Act 9) (2021) into law. The bill prohibits the Secretary of
State from sending absentee ballot applications unless requested by
the voter and, according to Plaintiffs, requires the Secretary’s office
to provide a statewide online absentee ballot application portal.
O.C.G.A. § 21-2-381(a)(1)(C)(i)–(ii) (effective July 1, 2021).
                 II.    STANDARD OF REVIEW
       We review de novo the district court’s grant of a motion to
dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction,
Parise v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998),
and we review de novo the district court’s grant of a motion to
dismiss under Rule 12(b)(6) for failure to state a claim, Hill v.
White, 321 F.3d 1334, 1335 (11th Cir. 2003). In our de novo review,
we accept the allegations in the complaint as true and construe the
USCA11 Case: 20-14540         Date Filed: 06/08/2022       Page: 16 of 50




16                       Opinion of the Court                    20-14540

facts in the light most favorable to the plaintiff. Parise, 141 F.3d at
1465; Hill, 321 F.3d at 1335.
        In the context of a Rule 12(b)(1) challenge to standing, “we
typically confine our standing analysis to the four corners of the
complaint” but “we may look beyond it when we have before us
facts in the record.” Corbett v. Transp. Sec. Admin., 930 F.3d 1225,
1235 (11th Cir. 2019).
       Finally, to survive a motion to dismiss under Rule 12(b)(6),
“a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). Establishing plausibility re-
quires “more than a sheer possibility that a defendant has acted un-
lawfully.” Id.
                        III. ANALYSIS
       On appeal, Plaintiffs contend that the district court erred in
dismissing their second amended complaint both for lack of stand-
ing under Rule 12(b)(1) and for failure to state a claim under Rule
12(b)(6). We address these issues in turn.
                             A. Jurisdiction
       Article III of the Constitution limits the subject-matter juris-
diction of federal courts to “Cases” and “Controversies.” U.S.
Const. art. III, § 2. “To have a case or controversy, a litigant must
establish that he has standing.” United States v. Amodeo, 916 F.3d
967, 971 (11th Cir. 2019). The “irreducible constitutional
USCA11 Case: 20-14540         Date Filed: 06/08/2022       Page: 17 of 50




20-14540                 Opinion of the Court                           17

minimum” of standing consists of (1) an injury in fact that (2) is
fairly traceable to the challenged action of the defendant and (3) is
likely to be redressed by a favorable decision. Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560–61 (1992). These three elements “are
not mere pleading requirements but rather an indispensable part of
the plaintiff’s case.” Id. at 561.
         “Standing is determined at the time the plaintiff’s complaint
is filed,” Arcia v. Fla. Sec’ y of State, 772 F.3d 1335, 1340 (11th Cir.
2014), but it must persist throughout a lawsuit. If a case “no longer
presents a live controversy with respect to which the court can give
meaningful relief,” the case is moot and must be dismissed. Friends
of Everglades v. S. Fla. Water Mgmt. Dist., 570 F.3d 1210, 1216
(11th Cir. 2009) (quoting Fla. Ass’n of Rehab. Facilities, Inc. v. Fla.
Dep’t of Health & Rehab Servs., 225 F.3d 1208, 1217 (11th Cir.
2000)).
       A district court has “substantial authority. . . to weigh the
evidence and satisfy itself as to the existence of its power to hear [a]
case” when deciding a Rule 12(b)(1) motion. Morrison v. Amway
Corp., 323 F.3d 920, 925 (11th Cir. 2003) (quoting Lawrence v.
Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). However, if a juris-
dictional challenge implicates the merits of the underlying claim,
such as here where interpretation of the Voting Rights Act will de-
termine the merits as well as whether Plaintiffs have standing,
“[t]he proper course of action for the district court . . . is to find that
jurisdiction exists and deal with the objection as a direct attack on
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 18 of 50




18                     Opinion of the Court                 20-14540

the merits of the plaintiff’s case.” Id. at 925 (omission in original)
(quoting Garcia v. Copenhaver, Bell & Assocs., M.D.’s, P.A., 104
F.3d 1256, 1261 (11th Cir. 1997)).
       Plaintiffs contend that each of them has standing; Defend-
ants counter that none do. We need not parse each Plaintiff’s
standing, however, because one—GALEO—has standing, under a
diversion of resources theory, to assert all of the claims in the sec-
ond amended complaint. “Because of the presence of this plaintiff,
we need not consider whether the other individual and [organiza-
tional] plaintiffs have standing to maintain the suit.” See Village of
Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264
n.9 (1977).
                           1. Injury In Fact
       To establish an injury in fact, a plaintiff must show that he
“suffered ‘an invasion of a legally protected interest’ that is ‘con-
crete and particularized’ and ‘actual or imminent, not conjectural
or hypothetical.’” Spokeo, Inc. v. Robins, 578 U.S. 330, 339 (2016)
(quoting Lujan, 504 U.S. at 560). A “concrete” injury is one that
actually exists—it is “real,” as opposed to “abstract.” Id. at 340
(quoting Black’s Law Dictionary 479 (9th ed. 2009); Webster’s
Third New International Dictionary 472 (1971); and Random
House Dictionary of the English Language 305 (1967)). Intangible
harms, such as those created by statute, can nevertheless be
USCA11 Case: 20-14540           Date Filed: 06/08/2022         Page: 19 of 50




20-14540                   Opinion of the Court                              19

concrete. 3 Id. at 340. The Supreme Court has “long recognized
that a person’s right to vote is ‘individual and personal in nature’”
and “‘voters who allege facts showing disadvantage to themselves
as individuals have standing to sue’” as they have alleged a concrete
and particularized injury. Gill v. Whitford, 138 S. Ct. 1916, 1929
(2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561 (1964) and
quoting Baker v. Carr, 369 U.S. 186, 206 (1962)).
       Future injuries can also be concrete. A plaintiff seeking pro-
spective relief to prevent future injuries must prove that their
threatened injuries are “certainly impending.” Clapper v. Amnesty
Int’l USA, 568 U.S. 398, 401 (2013). In other words, “the mere risk
of future harm, standing alone, cannot qualify as a concrete harm—
at least unless the exposure to the risk of future harm itself causes
a separate concrete harm.” TransUnion LLC v. Ramirez, 141 S. Ct.
2190, 2210–11 (2021).
      An organization can establish standing in two ways: (1)
through its members (i.e., associational standing) and (2) through
its own injury in fact that satisfies the traceability and redressability
elements. As relevant to this appeal, an organization can establish
its own injury in fact under a diversion of resources theory. See
Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1249–50 (11th Cir.

3 However, “Congress’ role   in identifying and elevating intangible harms does
not mean that a plaintiff automatically satisfies the injury-in-fact requirement
whenever a statute grants a person a statutory right and purports to authorize
that person to sue to vindicate that right.” Spokeo, 578 U.S. at 341.
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 20 of 50




20                      Opinion of the Court                 20-14540

2020) (analyzing both methods of establishing an injury). Under
this theory, an organization has standing “if the defendant’s illegal
acts impair its ability to engage in its projects by forcing the organ-
ization to divert resources to counteract those illegal acts.” Id. at
1250 (quoting Fla. State Conf. of NAACP v. Browning, 522 F.3d
1153, 1165 (11th Cir. 2008)). To establish standing under a diver-
sion of resources theory, an organizational plaintiff must explain
where it would have to “divert resources away from in order to
spend additional resources on combating” the effects of the defend-
ant’s alleged conduct. Id.; cf. Browning, 522 F.3d at 1166 (“These
resources would otherwise be spent on registration drives and elec-
tion-day education and monitoring.”); See Common Cause/Ga. v.
Billups, 554 F.3d 1340, 1350 (11th Cir. 2009) (explaining that re-
sources would be diverted “from ‘getting voters to the polls’ to
helping them obtain acceptable photo identification” (alteration
adopted)); Ga. Latino All. for Hum. Rights v. Governor of Ga., 691
F.3d 1250, 1260 (11th Cir. 2012) (observing that an immigration or-
ganization “cancelled citizenship classes to focus on” increased in-
quiries about a new law).
        As alleged in the second amended complaint, GALEO was
founded in 2003, is headquartered in Georgia, and is “one of the
oldest, largest, and most significant organizations promoting and
protecting the civil rights” of Georgia’s Latino community. Plain-
tiffs also allege that a “substantial amount of GALEO’s civic en-
gagement, voter registration and get out the vote work takes place
in Gwinnett County.” GALEO generally alleges that it has diverted
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 21 of 50




20-14540                Opinion of the Court                         21

resources on an ongoing basis from these activities because Secre-
tary Raffensperger and the Gwinnet County Board of Elections
provide English-only election materials to limited-English profi-
cient, Spanish-speaking voters in Gwinnett County. GALEO also
specifically alleges that it “is reaching out to and educating [limited-
English proficient,] Spanish-speaking voters about how to navigate
the mail voting process and how to complete the application, as
well as other aspects of the electoral process” and that “GALEO
staff members such as Darrick Alvarez are assisting [limited-English
proficient] voters who received English-only applications such as
his parents and Nelson Romero with navigating the absentee vot-
ing process.”
       At this procedural stage, we must accept GALEO’s allega-
tions as true, Tsao v. Captiva MVP Rest. Partners, LLC, 986 F.3d
1332, 1337 (11th Cir. 2021), and we are satisfied that those allega-
tions sufficiently plead the injury in fact element of standing. First,
GALEO’s broad allegation of diversion of resources is enough at
the pleading stage. Havens Realty Corp. v. Coleman, 455 U.S. 363,
379 (1982) (holding that an allegation in the complaint that the
plaintiff organization “has had to devote significant resources to
identify and counteract the defendant’s” illegal practices was suffi-
cient to confer standing to the organization in its own right at the
pleading stage). Second, even if those allegations were not enough,
GALEO’s more specific allegations identifying the steps it is taking
in response to Defendants’ alleged illegal activities and the person-
nel it has assigned to help limited-English proficient, Spanish-
USCA11 Case: 20-14540         Date Filed: 06/08/2022      Page: 22 of 50




22                       Opinion of the Court                   20-14540

speaking voters who received English-only materials satisfy this el-
ement of standing. See Browning, 522 F.3d at 1165–66 (holding
that organizations “made a sufficient showing that they will suffer
a concrete injury” because they “reasonably anticipate[d] that they
will have to divert personnel and time to educating volunteers and
voters on compliance” with the challenged law). We therefore
conclude that Plaintiffs have established a concrete injury sufficient
to confer standing to challenge the Defendants’ conduct.
         However, even if a plaintiff suffers an injury in fact, that does
not end the standing inquiry. We now must address whether Plain-
tiffs satisfy the traceability and redressability elements necessary for
standing to pursue their claims.
                   2. Traceability and Redressability
       The injury must be “fairly traceable to the challenged action
of the defendant, and not the result of the independent action of
some third party not before the court.” Lujan, 504 U.S. at 560-61
(alterations adopted) (quoting Simon v. E. Ky. Welfare Rights Org.,
426 U.S. 26, 41–42 (1976)). Moreover, “it must be ‘likely,’ as op-
posed to merely ‘speculative,’ that the injury will be ‘redressed by
a favorable decision’” of the court. Id. at 561 (quoting Simon, 426
U.S. at 38, 43).
       Plaintiffs claim that Defendants failed to provide bilingual
voting materials and information to voters in Gwinnett County in
violation of §§ 203 and 4(e) of the Voting Rights Act. As discussed
above, at this stage of the case, GALEO sufficiently pleaded an
USCA11 Case: 20-14540       Date Filed: 06/08/2022    Page: 23 of 50




20-14540               Opinion of the Court                       23

injury in fact for purposes of Article III standing—it had to divert
resources to educate limited-English proficient voters in Gwinnett
County about the English-only materials and information provided
by Defendants. That injury is sufficiently traceable to Defendants’
alleged violations of the Voting Rights Act and redressable by a fa-
vorable decision that Defendants must provide bilingual voting
materials in future elections.
        The district court, however, concluded that Plaintiffs’ inju-
ries, if they existed, could not be redressed by a favorable ruling
because there “was . . . no legal obligation to provide the materials
Plaintiffs request[ed].” In reaching that conclusion, the district
court committed two errors.
        First, whether Defendants have an obligation to provide cer-
tain bilingual materials to voters in Gwinnett County is the legal
question at the center of this case. And in determining that Plain-
tiffs lacked standing on that basis, the district court improperly
equated “weakness on the merits with the absence of Article III
standing.” Ariz. State Legislature v. Ariz. Indep. Redistricting
Comm’n, 576 U.S. 787, 800 (2015) (quoting Davis v. United States,
564 U.S. 229, 249 n.10 (2011)). “To establish causation [for purposes
of standing], a plaintiff need only demonstrate, as a matter of fact,
‘a fairly traceable connection between the plaintiff’s injury and the
complained of conduct of the defendant,’” Charles H. Wesley
Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1352 (11th Cir. 2005) (em-
phasis in original) (quoting Parker v. Scrap Metal Processors, Inc.,
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 24 of 50




24                     Opinion of the Court                 20-14540

386 F.3d 993, 1003 (11th Cir. 2004)), and an organizational plaintiff
need only allege “a drain on an organization’s resources” that
“arises from ‘the organization’s need to “counteract” the defend-
ants’ assertedly illegal practices,’” Browning, 522 F.3d at 1166
(quoting Fair Emp. Council of Greater Wash., Inc. v. BMC Mktg.
Corp., 28 F.3d 1268, 1277 (D.C. Cir. 1994)). Here, GALEO alleged
that the Secretary and the Gwinnett Board of Elections engaged in
illegal conduct and that their conduct—failing to provide bilingual
voting materials and information—caused GALEO to divert re-
sources. Those allegations satisfy the traceability requirement of
standing.
        Second, the district court held that GALEO failed to estab-
lish standing under a diversion of resources theory based on our
decision in Jacobson v. Florida Secretary of State, 974 F.3d at 1250.
In Jacobson, this Court said that the plaintiffs did not “explain[]
what activities [they] divert[ed] resources away from in order to
spend additional resources on combatting” the alleged illegal con-
duct, “as precedent requires.” Id. (emphasis omitted). The district
court here reasoned that “there is no indication that GALEO would
in fact be diverting any resources away from the core activities it
already engages in by continuing to educate and inform Latino vot-
ers.”
       But the district court did not take into account the signifi-
cance of Jacobson’s procedural posture. In Jacobson, the district
court concluded that the organizational plaintiffs failed to establish
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 25 of 50




20-14540                Opinion of the Court                        25

injuries based on a diversion of resources theory after holding a
bench trial during which the witnesses’ testimony did not provide
evidence about which organizational activities were impaired by
the allegedly illegal conduct. See id. at 1243, 1250. In contrast, this
case comes before us at the pleading stage, and “[a]t the pleading
stage, ‘general factual allegations of injury’ are enough.” Tsao, 986
F.3d at 1337 (quoting Lujan, 504 U.S. at 561). As already discussed,
GALEO’s allegations exceed the allegations considered in Havens
and, as this Court noted in Jacobson, Havens “concluded that these
allegations were sufficient to establish standing at the pleading
stage, but . . . [the Supreme Court] warned that at trial the organi-
zation would have to prove ‘that it has indeed suffered impair-
ment.’” Jacobson, 974 F.3d at 1249 (quoting Havens, 455 U.S. at
379 & n.21). Jacobson’s affirmance that the allegations were not
proved at trial does not mean that GALEO’s allegations were in-
sufficient at the pleading stage.
       We conclude therefore that GALEO had standing under a
diversion of resources theory. Although we find the Plaintiffs had
standing when the operative complaint was filed to pursue their
Voting Rights Act claims, we must now determine whether their
claims have been mooted.
                              3. Mootness
      Mootness, like standing, is jurisdictional, as Article III’s case
and controversy requirement does not expire upon the filing of a
pleading. If a case “no longer presents a live controversy with
USCA11 Case: 20-14540             Date Filed: 06/08/2022         Page: 26 of 50




26                          Opinion of the Court                        20-14540

respect to which the court can give meaningful relief,” the case is
moot and must be dismissed. 4 Friends of Everglades, 570 F.3d at
1216 (quoting Fla. Ass’n of Rehab. Facilities, 225 F.3d at 1217).
       Plaintiffs concede that their challenges to the Secretary’s
mailing of English-only absentee ballot applications and the Gwin-
nett County Board of Elections’ failure to translate those applica-
tions were mooted by the passage of Georgia Senate Bill 202. But
other aspects of this case remain live. “Where one of the several
issues presented becomes moot, the remaining live issues supply
the constitutional requirement of a case or controversy.” Powell
v. McCormack, 395 U.S. 486, 497 (1969).
        At this stage of the litigation, in which we must accept Plain-
tiffs’ well-pleaded factual allegations as true, Plaintiffs allege that
Defendants continue to violate §§ 203 and 4(e) by “disseminating
English-only press releases and all other election-related infor-
mation published on the Secretary of State’s website, English-only
voter precinct cards accessible to individuals logging on to the
Georgia My Voter Page, and English-only election-related notices,
instructions, and supplies to nursing homes, among other items.”

4 There is an exception to the mootness doctrine, not applicable here, for cases

that are “capable of repetition, yet evading review.” Murphy v. Hunt, 455 U.S.
478, 482 (1982). The exception is limited to situations where “(1) the chal-
lenged action was in its duration too short to be fully litigated prior to its ces-
sation or expiration, and (2) there was a reasonable expectation that the same
complaining party would be subjected to the same action again.” Id. (quoting
Ill. Elections Bd. v. Socialist Workers Party, 440 U.S. 173, 187 (1979)).
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 27 of 50




20-14540                Opinion of the Court                          27

And Plaintiffs’ requested relief regarding these alleged ongoing
statutory violations include an order requiring Defendants to
“[p]rovide bilingual versions of press releases and all other election-
related information published on the Secretary of State’s website,
bilingual voter precinct cards accessible to Gwinnett County voters
logging on to the Georgia My Voter Page, and bilingual election-
related notices, instructions, and supplies to nursing homes in
Gwinnett County.” These remaining claims present “a live contro-
versy with respect to which the court can give meaningful relief, ”
and therefore are not moot. Al Najjar v. Ashcroft, 273 F.3d 1330,
1336 (11th Cir. 2001) (quoting Fla. Ass’n of Rehab Facilities, 225
F.3d at 1217)). Because we hold that Plaintiffs have standing to
pursue their claims and the claims are not moot, we turn to address
the merits.
                                B. Merits
        To survive a motion to dismiss under Rule 12(b)(6), “a com-
plaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.
at 678 (quoting Twombly, 550 U.S. at 570). A claim is facially plau-
sible when the alleged factual content “allows the court to draw
the reasonable inference that the defendant is liable for the miscon-
duct alleged.” Id. “Threadbare recitals of the elements of a cause
of action, supported by mere conclusory statements[] do not suf-
fice” to satisfy a plaintiff’s burden to support the elements of his
claim. Id.
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 28 of 50




28                      Opinion of the Court                 20-14540

        While the district court dismissed Plaintiffs’ claims for lack
of jurisdiction, it alternatively concluded that they failed to state a
claim upon which relief can be granted, finding that “[e]ven if Plain-
tiffs have standing, Plaintiffs still lose on the merits.” For the rea-
sons set forth below, we agree.
                 1. Section 203 of the Voting Rights Act
         Pursuant to § 203(b), “no covered State or political subdivi-
sion shall provide voting materials only in the English language.”
52 U.S.C. § 10503(b)(1). “A State or political subdivision is a cov-
ered State or political subdivision for the purposes of [subsection
(b)] if the Director of the Census determines” that certain language
minority population thresholds are met and “the illiteracy rate of
the citizens in the language minority as a group is higher than the
national illiteracy rate.” Id. § 10503(b)(2)(A)–(B). Section 203(b)
defines “voting materials” as “registration or voting notices, forms,
instructions, assistance, or other materials or information relating
to the electoral process, including ballots.” Id. § 10503(b)(3)(A).
       Section 203(b) establishes what a “covered State or political
subdivision” cannot do. It does not, however, mandate any action.
That is left to § 203(c), which provides:
       Whenever any State or political subdivision subject to
       the prohibition of subsection (b) of this section pro-
       vides any registration or voting notices, forms, in-
       structions, assistance, or other materials or infor-
       mation relating to the electoral process, including
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 29 of 50




20-14540                Opinion of the Court                        29

       ballots, it shall provide them in the language of the
       applicable minority group as well as in the English
       language . . . .
52 U.S.C. § 10503(c) (emphasis added).
       Sections 203(b) and 203(c) use slightly different language to
identify the entities subject to their requirements—“covered State
or political subdivision” and “any State or political subdivision sub-
ject to the prohibition of subsection (b),” respectively. Whether
Plaintiffs have a cause of action under § 203 depends on whether
those terms refer to different entities.
        It is undisputed that Gwinnett County is a “covered . . . po-
litical subdivision” under § 203(b), and that the applicable “lan-
guage minority” is Spanish. 52 U.S.C. § 10503(b)(1). Thus, Gwin-
nett County cannot “provide voting materials only in the English
language.” It is also undisputed that Gwinnett County is governed
by § 203(c)’s mandate such that whenever Gwinnett County pro-
vides the materials identified in that subsection, those materials
must be in English and Spanish. Finally, it is undisputed that the
State of Georgia is not a “covered State” under § 203(b), for Spanish
or any other language minority. See 81 Fed. Reg. 87,532. Thus,
§ 203(b) does not prohibit Georgia from providing “voting materi-
als only in the English language.”
       Plaintiffs assert, however, that § 203(c)’s mandate nonethe-
less applies to Georgia. Under Plaintiffs’ reading, a State is “subject
to the prohibition of subsection (b)” if it has within its borders a
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 30 of 50




30                      Opinion of the Court                 20-14540

“covered . . . political subdivision” even though the State itself is
not a covered jurisdiction under § 203(b). In that circumstance,
Plaintiffs contend that a State must provide bilingual voting mate-
rials to voters in any covered political subdivision within its bor-
ders, in this case Gwinnett County. Therefore, Plaintiffs argue that
the State of Georgia must provide bilingual voting materials to vot-
ers in Gwinnett County.
        In support of their reading of § 203(c), Plaintiffs argue that
Congress could have used the “covered State or political subdivi-
sions” language from subsection (b) if it had intended for subsec-
tion (c) to cover the same entities. Plaintiffs also note that “subject
to” is defined as “affected by or possibly affected by (something).”
Subject to, Merriam-Webster, https://www.merriam-web-
ster.com/dictionary/subject%20to. Plaintiffs claim that the phrase
“subject to,” combined with the drafters’ failure to use the identical
language found in § 203(b), makes it clear that the statute requires
noncovered States to provide bilingual election materials to voters
in a covered political subdivision. According to Plaintiffs, the
meaning is “so plain that this Court has already assumed” in Del-
gado v. Smith, 861 F.2d 1489 (11th Cir. 1988) “that the statute ap-
plies in these particular circumstances.”
        In Delgado, this Court affirmed the district court’s denial of
an injunction seeking to enjoin Florida state officials from conduct-
ing an election of a citizen initiative to amend the Florida state con-
stitution. Opponents of the petition contended that the proposed
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 31 of 50




20-14540                Opinion of the Court                        31

amendment was improperly on the ballot because the English-only
petition circulated by its proponents failed to include a bilingual
translation in § 203-covered political subdivisions. Id. at 1491. Be-
cause we held that the Voting Rights Act did not apply to citizen
initiative petitions and that the involvement of state officials in the
initiative process did not constitute state action, id. at 1490–91, we
did not address whether § 203 requires a noncovered State to pro-
vide bilingual election materials to voters in a covered political sub-
division.
       Plaintiffs contend, however, that the following language in
the introductory paragraph of Delgado supports their position:
“[t]he controlling provision of the Voting Rights Act requires a
state which distributes ‘materials or information relating to the
electoral process’ to certain bilingual political subdivisions to pro-
vide them ‘in the language of the applicable language minority
group as well as in the English language.’” Id. at 1490 (quoting 42
U.S.C. § 1973b(f)(4) (1981)). We disagree. This language in Del-
gado regarding the scope of § 203’s mandate is dicta. Dicta are de-
fined as “those portions of an opinion that are not necessary to de-
ciding the case then before us.” See Fresh Results, LLC v. ASF Hol-
land, B.V., 921 F.3d 1043, 1049 (11th Cir. 2019) (quoting United
States v. Caraballo-Martinez, 866 F.3d 1233, 1244 (11th Cir. 2017)).
“Although our holdings are precedential, our dicta are not.” Id.
“The holding of a case comprises both ‘the result of the case and
those portions of the opinion necessary to that result.’ But the
‘holding’ of a prior decision can reach only as far as the facts and
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 32 of 50




32                      Opinion of the Court                 20-14540

circumstances presented to the Court in the case which produced
that decision.” Caraballo-Martinez, 866 F.3d at 1244 (citations
omitted). The prefatory statement in Delgado that Plaintiffs rely
on was not necessary to our holding that the Voting Rights Act did
not apply to the facts and circumstances presented in that case. It
is dicta, and we are not bound by it. See id.; see also McNely v.
Ocala Star-Banner Corp., 99 F.3d 1068, 1077 (11th Cir. 1996) (“[W]e
are not required to follow dicta contained in our own precedents”).
        We thus turn to the issue before us—an issue which this
Court has not previously addressed—whether Sections 203(b) and
203(c) of the Voting Rights Act apply to different entities. Our role
in this endeavor is to give the statute a “fair reading.” See Antonin
Scalia & Bryan A. Garner, Reading Law 3 (2012) (“In an age when
democratically prescribed texts (such as statutes. . . ) are the rule,
the judge’s principal function is to give those texts their fair mean-
ing.”); see also Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134,
1143 (2018) (“Even if Congress did not foresee all of the applica-
tions of the statute, that is no reason not to give the statutory text
a fair reading.”).
       We start, as always, with the language of the statute itself.
United States v. Forey-Quintero, 626 F.3d 1323, 1325 (11th Cir.
2010) (“Because this is solely a matter of statutory interpretation,
we must start with the language of the statute itself.”). “If the stat-
ute’s meaning is plain and unambiguous, there is no need for fur-
ther inquiry.” United States v. One 1990 Beechcraft, 1900 C Twin
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 33 of 50




20-14540                Opinion of the Court                          33

Engine Turbo-Prop Aircraft, 619 F.3d 1275, 1278 (11th Cir. 2010)
(quoting United States v. Silva, 443 F.3d 795, 797–98 (11th
Cir.2006)).
       “When examining the plain and ordinary meaning of a stat-
ute, ‘one of the ways to figure out that meaning is by looking at
dictionaries in existence around the time of enactment.’” United
States v. Chinchilla, 987 F.3d 1303, 1308 (11th Cir. 2021) (quoting
EEOC v. Catastrophe Mgmt. Sols., 852 F.3d 1018, 1026 (11th Cir.
2016)). Moreover, “[i]n ascertaining the plain meaning of the stat-
ute, the court must look to the particular statutory language at is-
sue, as well as the language and design of the statute as a whole.”
K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988); see also
Scalia & Garner, supra at 167 (“Perhaps no interpretive fault is
more common than the failure to follow the whole-text canon
which calls on the judicial interpreter to consider the entire text, in
view of its structure and of the physical and logical relation of its
many parts.”). “Under the whole-text canon, courts should ‘con-
sider the entire text [of a statute], in view of its structure and of the
physical and logical relation of its many parts,’ when interpreting
any particular part of the text.” In re Cumbess, 960 F.3d 1325,
1333–34 (11th Cir. 2020) (alteration in original) (quoting Regions
Bank v. Legal Outsource PA, 936 F.3d 1184, 1192 (11th Cir. 2019)).
        The plain and ordinary language of the statute, read in light
of this well-accepted canon, leads us to conclude that § 203 cannot
be read in the way suggested by Plaintiffs. Turning first to
USCA11 Case: 20-14540              Date Filed: 06/08/2022        Page: 34 of 50




34                           Opinion of the Court                      20-14540

dictionaries in existence around the time of § 203’s enactment,
“subject to” means: “[i]n a state of subjection or dependence; under
the control, rule, or influence of something; subordinate . . . to the
power, law, command, etc. of another”5; “[u]nder the power or au-
thority of another”6; and “[l]iable, subordinate, subservient, infe-
rior, obedient to; governed or affected by.” 7
        With these definitions in mind, a State that is “subject to the
prohibition of” § 203(b) is one that is “subordinate to” the prohibi-
tion, “under the power or authority” of the prohibition, and “gov-
erned or affected” by the prohibition—in other words, a State that
itself must directly comply with § 203(b)’s prohibition. Plaintiffs’
reading that the State of Georgia is “affected by” § 203(b) because
it has within its borders a county that must comply with § 203(b)’s
prohibition fails to take into account this sense: “subject to” means
that the State itself must be under or governed by the statute’s com-
mand because it meets the statutory criteria established by Con-
gress in § 203(b). While the drafters used slightly different language
in subsections (b) and (c), the language refers to the same entities.
That is, the only entities “subject to the prohibition” of § 203(b) are
the “covered” States or political subdivisions themselves, and
therefore only those entities must comply with the mandate of


5 Subject,   Oxford English Dictionary (1st ed. 1933) (reprinted in 1978).
6 Subject,   American Heritage Dictionary of the English Language (1976).
7 Subject   To, Black’s Law Dictionary (4th ed. 1968) and (5th ed. 1979).
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 35 of 50




20-14540                Opinion of the Court                        35

§ 203(c). It is undisputed that the State of Georgia is not a “covered
State” for purposes of § 203(b). As a result, Plaintiffs cannot state a
cause of action against the Secretary under § 203.
        Although the plain and unambiguous meaning of the lan-
guage used by Congress answers the question, we note that the
statutory structure, when considered as a whole, further militates
against Plaintiffs’ reading. Section 203(c) mandates that voting ma-
terials be provided “in the language of the applicable minority
group as well as in the English language.” But § 203(c) does not
itself indicate what that additional language is. Instead, that is left
to § 203(b), which provides a language-specific formula to deter-
mine whether a jurisdiction is “covered” based on specific popula-
tion and literacy criteria. Section 203(b)’s formula is necessary for
determining the existence of “a single language minority,” which,
in turn, is necessary for determining the “language of the applicable
minority group” under § 203(c). 52 U.S.C. § 10503(b)–(c) (emphasis
added). Indeed, § 203(c) expressly refers back to “subsection (b) of
this section,” providing a further clue to the reader that the States,
political subdivisions, and language of the applicable minority
groups referred to in § 203(c) are the same “covered” jurisdictions
and “single language” minority groups outlined in § 203(b). Simply
put, § 203(c), either expressly or by natural implication, repeatedly
refers the reader back to § 203(b), further confirming our conclu-
sion that Subsections (b) and (c) can only plausibly be read together
to apply to the same entities.
USCA11 Case: 20-14540         Date Filed: 06/08/2022      Page: 36 of 50




36                       Opinion of the Court                   20-14540

        If Plaintiffs’ reading were correct, Congress’ express limita-
tion of § 203(b)’s prohibition to “covered” jurisdictions would be
meaningless, or at least something very different from what the
statute’s plain language provides. Under § 203(b), the prohibition
on providing English-only materials applies only to States or polit-
ical subdivisions that meet the statutory formula’s criteria. If a
State or political subdivision does not meet those criteria, Congress
has imposed no limitation under § 203(b) on that entity’s ability to
provide voting materials only in English. But under Plaintiffs’ read-
ing of § 203(c), there is now some in-between status: a State that
does not meet § 203(b)’s statutory criteria but nevertheless is pro-
hibited from providing “voting materials only in the English lan-
guage” in some parts of its territory. That reading cannot be
squared with the statutory text of § 203(b) and provides further
confirmation that Plaintiffs’ reading of § 203(c) as sweeping in ju-
risdictions on a broader basis than § 203(b) is incorrect.
       Plaintiffs cite the United States Attorney General’s interpre-
tations of § 203 in support of their reading of the statute, noting
that the Supreme Court has said that the Attorney General’s “in-
terpretation of the Voting Rights Act is entitled to considerable def-
erence.” See City of Pleasant Grove v. United States, 479 U.S. 462,
468 (1987). Specifically, Plaintiffs cite 28 C.F.R. § 55.9, which pro-
vides that “[w]here a political subdivision (e.g., a county) is deter-
mined to be subject to . . . section 203(c), all political units that hold
elections within that political subdivision (e.g., cities, school
USCA11 Case: 20-14540           Date Filed: 06/08/2022         Page: 37 of 50




20-14540                   Opinion of the Court                              37

districts) are subject to the same requirements.” 8 This regulatory
interpretation cannot, however, be construed as reading the statute
in the way Plaintiffs propose. It merely says that when a covered
political subdivision itself contains smaller political units, such as
cities and school districts, those smaller political units must also
provide bilingual voting materials if they hold elections. That is,
the greater includes the lesser. But Plaintiffs ask us to assume that
because the greater includes the lesser, the lesser—here, Gwinnett
County—includes the greater—the State of Georgia. Neither the
statute nor the Attorney General’s interpretation support this con-
clusion.
       Applying the facts of this case to § 203, only Gwinnett
County is prohibited, under § 203(b), from providing materials
“only in the English language,” and only Gwinnett County is re-
quired, under § 203(c), to provide bilingual voting materials in Eng-
lish and Spanish. Section 203(c) does not apply to the State of Geor-
gia unless and until it becomes a “covered” jurisdiction pursuant to
the formula set forth in § 203(b). Further, § 203(c) only applies to
Gwinnett County when it “provides” voting materials, i.e., when



8 Plaintiffs
           also cite 28 C.F.R. § 55.19(a), which provides that “[a] jurisdiction
required to provide minority language materials is only required to publish in
the language of the applicable language minority group materials distributed
to or provided for the use of the electorate generally.” That regulation, how-
ever, merely identifies what materials must be distributed in the relevant lan-
guage; it does not address what entity is subject to § 203(c).
USCA11 Case: 20-14540            Date Filed: 06/08/2022      Page: 38 of 50




38                          Opinion of the Court                  20-14540

it furnishes or supplies 9 the materials. Nothing in the statute re-
quires Gwinnett County to translate voting materials provided by
another entity. See 52 U.S.C. § 10503(c). Thus, Secretary Raffen-
sperger does not violate § 203 by maintaining English-only voting
materials and information on his website because the State of Geor-
gia is not a “covered” jurisdiction under § 203(b). And the Gwin-
nett County Board of Elections does not violate § 203 by failing to
translate voting materials and other information provided by the
Secretary of State.
       In addition to their allegations regarding voting materials
provided by Secretary Raffensperger, Plaintiffs also allege that the
Gwinnett County Board of Elections’ website provides inadequate
access to a bilingual absentee ballot application. While Plaintiffs
concede that the Gwinnett County Board of Elections’ website al-
lows users to translate the application into Spanish, they allege that
accessing the translation function is not obvious and that the trans-
lations themselves are not accurate enough.
        As a preliminary matter, it is unclear from the pleadings
whether these allegations form the basis of Plaintiffs’ claim under
§ 203. The Gwinnett County Board of Elections’ website is not it-
self referenced in Count I. The allegations in Count I that relate to

9Provide, American Heritage Dictionary of the English Language (1976) (“To
furnish; supply.”); Provide, Black’s Law Dictionary (4th ed. 1968) (“To sup-
ply.”); Provide, Oxford English Dictionary (1st ed. 1933) (reprinted in 1978)
(“To supply or furnish for use; to yield, afford.”).
USCA11 Case: 20-14540             Date Filed: 06/08/2022         Page: 39 of 50




20-14540                    Opinion of the Court                                39

absentee ballot applications refer only to the two rounds of appli-
cations mailed by Secretary Raffensperger, the alleged ongoing vi-
olations of § 203 refer only to voting materials and information pro-
vided by the Secretary, and Plaintiffs’ prayer for relief does not refer
to the Gwinnett County Board of Elections’ website.               10




       Nonetheless, assuming that some part of Plaintiffs’ claim un-
der § 203 relates to the alleged deficiencies in the Gwinnett County
Board of Elections website’s Spanish translation of the absentee
ballot application, Plaintiffs fail to plead facts to support their con-
clusions. That Spanish-speaking voters have to click a button to
translate the webpage from English to Spanish does not render the
website “only in the English language.”                 See 52 U.S.C.
§ 10503(b)(1). We take judicial notice that the website offers Gwin-
nett County voters fifteen languages other than English in which
to view its website, including Spanish. See Gwinnett Elections,
https://www.gwinnettcounty.com/web/gwinnett/Depart-
ments/Elections (last visited May 10, 2022). The “English >” but-
ton, which is a commonly used indicator of a website translation
option, clearly represents the language in which the webpage ap-
pears upon initially visiting the page and invites the viewer to see
what other languages are available.




10The same is true for Count II, Plaintiffs’ claim asserting a violation of § 4(e),
and Plaintiffs’ prayer for relief as it relates to § 4(e).
USCA11 Case: 20-14540          Date Filed: 06/08/2022        Page: 40 of 50




40                        Opinion of the Court                    20-14540

         In summary, because the State of Georgia is not a covered
jurisdiction under § 203(b), Secretary Raffensperger is not required
to provide bilingual voting materials under § 203(c). While § 203(c)
requires Gwinnett County to provide its voting materials in both
English and Spanish, it does not require Gwinnett County to trans-
late voting materials provided by the Secretary. And Plaintiffs
failed to plead facts to support its conclusory allegations that the
Gwinnett County Board of Elections provides English-only voting
materials, specifically absentee ballot applications, on its website.
For these reasons, the district court correctly concluded that Plain-
tiffs failed to state a claim upon which relief could be granted.
                   2. Section 4(e) of the Voting Rights Act
       Section 4(e) was enacted as part of the Voting Rights Act in
1965. In § 4(e)(1), Congress invoked its enforcement power under
§ 5 of the Fourteenth Amendment to the United States Constitu-
tion, and declared that in order to secure the rights of “persons
     11



educated in American-flag schools in which the predominant class-
room language was other than English, it is necessary to prohibit
the States from conditioning the right to vote of such persons on
ability to read, write, understand, or interpret any matter in the
English language.” 52 U.S.C. § 10303(e)(1). Section 4(e)(2), in turn,
sets forth that prohibition:


11 “The Congress shall have the power to enforce, by appropriate legislation,
the provisions of this article.” U.S. Const. amend XIV, § 5.
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 41 of 50




20-14540                Opinion of the Court                        41

       No person who demonstrates that he has successfully
       completed the sixth primary grade in a public school
       in, or a private school accredited by . . . the Common-
       wealth of Puerto Rico in which the predominant
       classroom language was other than English, shall be
       denied the right to vote in any Federal, State, or local
       election because of his inability to read, write, under-
       stand, or interpret any matter in the English lan-
       guage . . . .
Id. § 10303(e)(2).
        The district court determined that Plaintiffs’ § 4(e) claim
failed on the merits as to Gwinnett County because: (i) Gwinnett
County consistently provided all voting materials in Spanish and
was under no duty to translate the voting materials provided by a
noncovered jurisdiction, here, the State of Georgia, (ii) “Gwinnett
County provided Plaintiffs with absentee-ballot applications in bi-
lingual form after the Secretary's distribution,” and (iii) “Plaintiffs
have been unable to establish that Gwinnett County is otherwise
preventing its voters from voting in person on Spanish ballots in
any future elections.” The district court determined that Plaintiffs’
§ 4(e) claim failed on the merits as to the Secretary because Secre-
tary Raffensperger’s actions “d[id] not amount to ‘conditioning the
right to vote’ on being able to read or understand English.”
        Like § 203, § 4(e) of the Voting Rights Act has not been con-
strued by this Court or the Supreme Court in a case involving fac-
tual allegations similar to the allegations present here. We start, as
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 42 of 50




42                     Opinion of the Court                 20-14540

we must, with the statutory text. The relevant text at issue in this
case states that no person described in § 4(e)(2) “shall be denied the
right to vote in any Federal, State, or local election because of his
inability to read, write, understand, or interpret any matter in the
English language.” 52 U.S.C. § 10303(e)(2) (emphasis added). Un-
like § 203, the text of § 4(e) contains an express causation require-
ment. “The words ‘because of’ mean ‘by reason of: on account
of.’” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009) (quot-
ing 1 Webster’s Third New International Dictionary 194 (1966))
(interpreting the words “but for” in 29 U.S.C. § 623(a)(1)). “Thus,
the ordinary meaning of” § 4(e)(2)’s prohibition on depriving a per-
son protected by that statute of his right to vote “because of” his
inability to read, write, or understand English “is that [such inabil-
ity] was the ‘reason’” he was denied the right to vote. See id. “It
follows, then” that under § 4(e)(2) “the plaintiff retains the burden
of persuasion to establish that” inability to read, write, understand,
or interpret English “was the ‘but-for’ cause of the” State’s denial
of his right to vote. See id. at 177.
        At the outset, and for the reasons discussed in our consider-
ation of standing, see supra, Section III.A., the allegations relating
to the Secretary’s mailings of English-only absentee ballot applica-
tions, and the Gwinnett County Board of Elections’ failure to trans-
late them into Spanish, are moot. We therefore consider whether
the allegations of ongoing violations of § 4(e) sufficiently establish
a cause of action under the statute.
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 43 of 50




20-14540               Opinion of the Court                        43

       Plaintiffs allege that Defendants violate § 4(e) on an ongoing
basis by disseminating: “English-only press releases and all other
election-related information published on the Secretary of State’s
website, English-only voter precinct cards accessible to individuals
logging on to the Georgia My Voter Page, and the English-only
election-related notices, instructions, and supplies to nursing
homes, among other items” provided by the Secretary of State.
Plaintiffs further allege that these activities violate § 4(e) because
the right to vote under § 4(e) “encompasses the right to an effective
vote” and that this “requires that jurisdictions provide instructions,
ballots, and ‘any other material which forms part of this official
communication to registered voters prior to an election’ in [the]
Spanish language.”
        As Plaintiffs point out, courts have described the right to
vote under § 4(e) as encompassing “the right to an effective vote,”
i.e., “the right to cast effective votes for the candidate of [the
voter’s] choice.” See, e.g., Puerto Rican Org. for Pol. Action v.
Kusper, 490 F.2d 575, 580 (7th Cir. 1973) (quoting United States v.
Post, 297 F. Supp. 46, 51 (W.D. La. 1969)). In Kusper, the Seventh
Circuit affirmed a district court’s preliminary injunction ordering
local elections commissioners “to print Spanish translations of di-
rections for using voting machines to be pasted over English in-
structions on specimen ballots,” to put up Spanish-language posters
advising about the availability of assistance, and to provide Spanish-
language instruction cards for model voting machines in certain
polling places located within precincts in eleven wards. Id. at 576–
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 44 of 50




44                     Opinion of the Court                 20-14540

77, 580. In addition, the elections commissioners were ordered to
“make all reasonable efforts” to recruit and place bilingual elections
judges at those same polling places. Id. at 577. The district court
ordered relief under § 4(e) after finding that protected voters in
those polling places did “not understand enough English to be able
to vote effectively unless they ha[d] written instructions or verbal
assistance in Spanish.” Id. at 576. In affirming the injunction, the
Seventh Circuit looked at district court decisions considering what
the right to vote under § 4(e) entailed. Id. at 579. Analogizing it to
the situation of an illiterate voter, the court noted that it was im-
plausible that such voter has the right to “pull the lever of a voting
machine, but not the right to know for whom he pulls the lever.”
Id. at 579 (quoting United States v. Louisiana, 265 F. Supp. 703, 708
(E.D. La. 1966)), aff’d sub nom. Louisiana v. United States, 386 U.S.
270 (1967)). Thus, by analogy, under § 4(e), “a Spanish-speaking
Puerto Rican is entitled to assistance in the language he can read or
understand.” Id. at 580.
       This case does not require us to delineate the boundaries of
permissible and impermissible conduct under § 4(e). For while the
right to vote protected by § 4(e) involves not only the mechanics
of casting one’s ballot but also the ability to understand what is on
the ballot, that does not mean that § 4(e) requires all voting-related
materials or information to be provided in both English and Span-
ish, nor does it relieve a party from pleading the causation element
required by § 4(e)’s text.
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 45 of 50




20-14540               Opinion of the Court                        45

         Here, Plaintiffs allege that the Secretary provides press re-
leases and all other voting-related information on his website, as
well as voter precinct cards on the Georgia My Voter Page, only in
English. At the same time, however, Plaintiffs allege that the
Gwinnett County Board of Elections mailed the individual Plain-
tiffs bilingual absentee ballot applications, which they were able to
complete, that the Gwinnett County Board of Elections provides a
bilingual absentee ballot application on its website, that the website
itself has an English-to-Spanish translation function, and that
county boards of registration and elections separately provide vot-
ers with precinct cards when they register to vote. Additionally,
Plaintiffs allege that the “Defendants have provided bilingual ab-
sentee ballots to Gwinnett County voters for the June 9, 2020 pri-
mary election.” Read together, Plaintiffs’ allegations relating to the
Secretary’s website and voter precinct cards are insufficient to
plead that, but for the Secretary’s English-only materials and infor-
mation, a Gwinnett County voter protected by § 4(e) was or will
be denied the ability to vote.
        Plaintiffs’ allegations regarding nursing homes located in
Gwinnett County are a closer call. Plaintiffs allege that the Secre-
tary is responsible for providing nursing homes with certain elec-
tion-related training and materials, and that the “election-related
notices, instructions, and supplies . . . among other items” provided
by the Secretary are only in English. There are no allegations re-
garding what, if any, voting materials (e.g., registration materials,
absentee ballot applications) the Gwinnett County Board of
USCA11 Case: 20-14540        Date Filed: 06/08/2022      Page: 46 of 50




46                      Opinion of the Court                  20-14540

Elections provides to residents in those nursing homes. But even
assuming that some of the residents of those nursing homes are
protected by § 4(e), Plaintiffs’ allegations suffer from the same de-
ficiency as their allegations relating to the quality of the English-to-
Spanish translation function of the Gwinnett County Board of Elec-
tions’ website. We have no way of knowing what the “notices,
instructions, and supplies”—much less the “other items”—referred
to in Plaintiffs’ pleading consist of in order to determine whether
they are the kinds of materials that, because they are in English
only, could plausibly be the reason a voter protected by § 4(e) was
or will be unable to cast his vote. In contrast, we do know from
Plaintiffs’ allegations that materials unquestionably necessary to
vote—absentee ballots—were provided in both English and Span-
ish to all of Gwinnett County’s voters. And there is no allegation
that a voter protected by § 4(e) was or will be unable to cast his
absentee ballot because of the English-only materials provided to
his nursing home. Plaintiffs’ allegations regarding the materials
provided by the Secretary to nursing homes in Gwinnett County
are simply too general and conclusory to allege a violation of § 4(e).
See Gill, 941 F.3d at 515.
        In summary, there are no allegations that Gwinnett County
voters protected by § 4(e) were or plausibly will be unable to vote
because of or on account of the Secretary’s English-only infor-
mation posted on his website and the English-only precinct cards
available on the Georgia My Voter Page. Additionally, Plaintiffs
failed to plead facts to support their general allegations regarding
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 47 of 50




20-14540               Opinion of the Court                        47

election-related items provided by the Secretary to nursing homes
in Gwinnett County. For these reasons, the district court correctly
concluded that Plaintiffs failed to state a claim under § 4(e).
    C. Plaintiffs’ Motion for Leave to File a Supplemental Com-
                                 plaint.
       The decision whether to grant a motion for leave to file sup-
plemental pleadings is generally within the discretion of the district
court. See Fed. R. Civ. P. 15(d). We review a district court’s denial
of a motion for leave only for abuse of discretion, Schwarz v. City
of Treasure Island, 544 F.3d 1201, 1211 (11th Cir. 2008), but we re-
view de novo whether a supplemental pleading would be futile, see
Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007). A supple-
mental pleading is futile “when the claim, as amended, would still
be subject to dismissal.” Boyd v. Warden, Holman Corr. Facility,
856 F.3d 853, 864 (11th Cir. 2017).
       Before the district court ruled on Defendants’ motions to
dismiss, Plaintiffs sought leave to file a supplemental complaint
with additional factual allegations relating to two developments:
(1) Secretary Raffensperger had unveiled a new, English-only ab-
sentee ballot application portal, which the Gwinnett County Board
of Elections was encouraging voters to use through a link on its
website, and (2) the Gwinnett County Board of Commissioners re-
jected a proposal, which had been supported by the Gwinnett
County Board of Elections, to mail bilingual absentee ballot appli-
cations to active voters in Gwinnett County. Together, Plaintiffs
USCA11 Case: 20-14540       Date Filed: 06/08/2022     Page: 48 of 50




48                     Opinion of the Court                 20-14540

asserted, that these developments constituted further violations of
§§ 203 and 4(e). In its order granting the motions to dismiss, the
district court concluded that “[n]othing in Plaintiffs’ Motion to File
a Supplemental Complaint alter[ed]” its conclusions.
       We cannot conclude that the district court abused its discre-
tion in denying the motion for leave to file a supplemental com-
plaint. For the reasons previously discussed, the Secretary is not
subject to the requirements of § 203, and § 203 does not require the
Gwinnett County Board of Elections to translate into Spanish vot-
ing-related materials provided by the Secretary.
        Turning to § 4(e), there is no question that using the Secre-
tary’s portal to file an absentee ballot application may be more con-
venient for many voters, and Plaintiffs also allege that the portal
provides a voter with a printed confirmation that his application
was filed. But that is not enough to state a cause of action for vio-
lation of § 4(e). This supplemental allegation does not demonstrate
that the additional resources provided on the Secretary’s website
amount to effectively conditioning the right to vote on the ability
to read and understand English. Moreover, Plaintiffs’ proposed
supplemental complaint does not deny that the Gwinnett County
Board of Elections provides a bilingual absentee ballot application
on its own website and that the website also has an English-to-
Spanish translation function. Because those allegations would re-
main part of Plaintiffs’ pleadings even if the motion for leave had
been granted, Plaintiffs’ complaint does not allege that certain
USCA11 Case: 20-14540        Date Filed: 06/08/2022     Page: 49 of 50




20-14540                Opinion of the Court                        49

voters were denied the right to vote based on their inability to read
and understand English. And, as already discussed above, even as-
suming that Plaintiffs’ allegations regarding the website’s deficien-
cies form part of their claim under § 4(e), those allegations are in-
sufficient to support a cause of action. Thus, Plaintiffs have not
pleaded the causation required by § 4(e) between the Secretary’s
English-only absentee ballot application portal and the denial of the
right to vote.
        Finally, neither § 203 nor § 4(e) require the Gwinnett
County Board of Commissioners or the Gwinnett County Board of
Elections to provide absentee ballot applications, or any particular
voting material for that matter, only that those voting materials
that are provided comply with the statutory mandates. Signifi-
cantly, the proposed supplemental complaint does not allege that
the Gwinnett County Board of Elections (or Board of Commission-
ers) mailed English-only absentee ballot applications. Absent any
statutory mandate that the Gwinnett Board of Elections mail bilin-
gual ballot applications, there is no claim under either § 203 or
§ 4(e) for its failure to do so.
       Because the additional allegations in Plaintiffs’ proposed
supplemental complaint would not have stated causes of action un-
der either § 203 or § 4(e), the amendment would have been futile.
The district court therefore did not abuse its discretion in failing to
grant Plaintiffs leave to file.
USCA11 Case: 20-14540        Date Filed: 06/08/2022    Page: 50 of 50




50                     Opinion of the Court                 20-14540

                       IV.    CONCLUSION
         For the reasons discussed above, the district court erred in
concluding that Plaintiffs lacked standing—GALEO sufficiently
pleaded standing under a diversion of resources theory, and while
some of Plaintiffs’ claims were moot, others remained live and
amenable to meaningful relief from the court. We therefore vacate
the district court’s dismissal of the suit pursuant to Rule 12(b)(1).
The district court was correct, however, in concluding that Plain-
tiffs failed to state causes of action under either § 203 or § 4(e) of
the Voting Rights Act and in not granting Plaintiffs leave to file
their proposed supplemental complaint. We therefore affirm the
district court’s dismissal of the suit pursuant to Rule 12(b)(6) and
its denial of leave for Plaintiffs to file the supplemental complaint
pursuant to Rule 15(d).
      VACATED in part, AFFIRMED in part.